Citation Nr: 1619323	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-22 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic low back strain, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to an increased rating for Raynaud's phenomenon, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the metacarpophalangeal joints of the right hand, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for arthritis of the left hand, currently evaluated as 10 percent disabling.

5.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to January 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  The hearing pertained to his claim for service connection for a low back disorder.  A transcript of the hearing has been associated with the record.  

In June 2012 and December 2013, the Board remanded the Veteran's claim for service connection for a low back disorder for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for service connection for a low back disorder, the Board notes that the Veteran was afforded a VA examination in September 2012.  An additional medical opinion was obtained in February 2014 that was not completely responsive to the December 2013 remand directives.  However, since that time, in a September 2015 statement, the Veteran appeared to suggest that his current low back pain was caused by compensating for his service-connected bilateral knee disabilities.  Therefore, on remand, the Veteran should be provided proper notice regarding secondary service connection claims.  In addition, the Veteran should be provided with a VA spine examination to determine whether the Veteran's current low back disorder was either caused by or permanently aggravated by his service-connected bilateral knee disabilities.  

The Veteran appealed a May 2015 rating decision pertinent to the remaining issues on appeal; however, the RO has not yet issued a statement of the case pertaining to these issues.  When a timely notice of disagreement has been filed, the Board must remand the claim to the AOJ. Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to the issues. 38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case pertaining to the issues of (1) entitlement to an increased rating for Raynaud's phenomenon, currently evaluated as 40 percent disabling; (2) entitlement to an increased rating for degenerative joint disease of the metacarpophalangeal joints of the right hand, currently evaluated as 10 percent disabling; (3) entitlement to an increased rating for arthritis of the left hand, currently evaluated as 10 percent disabling; and (4) whether new and material evidence has been received to reopen a claim of service connection for arthritis of the right shoulder.  

All appropriate appellate procedures should be followed.  The Veteran should be advised that he must complete his appeal of the issues by filing a timely substantive appeal following the issuance of a statement of the case.

2.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for a low back disorder, to include as secondary to his service-connected bilateral knee disabilities.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined. 

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate service connection claim on both a direct and secondary basis.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.
 
4.  After completion of the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current low back disorder that may be present.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  

The examiner should identify all current low back disorders.  Thereafter, the examiner should state whether it is at least as likely as not that the Veteran has a current low back disorder that is related to his military service, including any complaints of back pain therein.  

The examiner should also provide an opinion as to whether it is medically reasonable that any current low back disorder is a progression of a developmental defect noted by the September 1989 VA examiner, or a continuity of symptoms since separation from service in 1989.

The examiner should also opine as to whether it is at least as likely as not that he has a current low back disorder that was either caused by or permanently aggravated by his service-connected bilateral knee disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
 
5.  The AOJ should review the examination reports to ensure that they are in compliance with this remand. If the reports are deficient in any manner, the AOJ should implement corrective procedures.
 
6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.
 
7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case pertaining to the issue of entitlement to service connection for a low back disorder and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




